Citation Nr: 0007761	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to February 
1983.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 1999 the case was remanded to afford the 
veteran a videoconference hearing before a member of the 
Board.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current right shoulder pathology is shown to be 
related to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
residuals of a right shoulder injury.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative regarding 
a shoulder condition until July 1982, when he complained of 
right shoulder pain after playing softball.  A physical 
therapy note dated the same day mentioned a history of a 
basketball injury the year before and included an assessment 
of possible torn rotator cuff.  An orthopedic consultation 
report from the same day noted a suspected rotator cuff 
injury.  An August 1982 treatment note stated that the 
veteran felt his condition had improved although he was still 
having problems with weight lifting and playing basketball.  
A profile was issued in November 1982 for a thumb fracture.  
The veteran sought to have the profile updated in December.  
The profile was renewed for 30 days.  There is no evidence 
that the profile concerned the veteran's shoulder rather than 
his thumb.  The January 1983 report of medical history noted 
complaints of pain on movement of the arm and a torn rotator 
cuff.  The February 1983 separation physical examination was 
negative for findings of any residuals of the original 
shoulder injury.  The report did not include a profile 
concerning the veteran's upper extremities.  

During a March 1983 VA examination, the veteran complained of 
constant discomfort in both shoulders and a history of pain 
in both shoulders from overuse over the preceding year.  
Following examination, the diagnosis was residuals of a right 
shoulder injury.  The examiner did not specifically link the 
veteran's shoulder condition to his active service.

Service connection for residuals of a right shoulder injury 
was denied by rating decision dated in May 1983, on the basis 
that the inservice injury to the right shoulder was acute and 
transitory and resolved without residual disability.

A March 1996 inmate medical summary information sheet noted 
that the veteran had a normal right shoulder X-ray in June 
1986.

A rating action in March 1996 denied service connection for a 
right shoulder disorder on the basis that new and material 
evidence had not been received.

Associated with the claims folder are numerous VA medical 
reports.  A July-August 1996 VA discharge summary is negative 
for links between a shoulder condition and the veteran's 
service.  A September-November 1996 VA discharge summary 
indicates that an X-ray found mild degenerative changes in 
the right shoulder.  Following a December 1996 visit to a VA 
orthopedic clinic, the assessment was tendonitis/impingement 
right shoulder.

A January 1997 VA treatment note states that the veteran had 
right shoulder symptoms but was negative for an opinion 
linking them to his active service.  

A May 1997 rating decision found that the veteran had 
submitted new and material evidence but denied service 
connection for the veteran's right shoulder condition.  In 
the veteran's October 1997 notice of disagreement the veteran 
related that he was treated while in a reformatory, but he 
did not submit any records of such treatment.  

An August 1999 buddy statement relates that the veteran fell 
to the ground in excruciating pain after making a short throw 
while playing softball that July.

The veteran submitted treatment records from the Metro Health 
Medical Center and waived consideration of them by the RO.  
The records are negative for links between active service and 
the symptoms found.  

During his hearing before a member of the Board in February 
2000, the veteran testified that he injured his right 
shoulder when he fell against a truck tire in service.  He 
went on sick call and was sent to the orthopedic clinic.  A 
colonel told him that he might have trouble with his shoulder 
for the rest of his life.  Surgery was recommended but there 
was no guarantee and the veteran declined.  He received 
treatment until his separation.  He was given muscle 
relaxants and pain medication.  He worked as a mechanic after 
service and had not filed any workmen's compensation claims 
regarding his shoulder.  He sought VA treatment within a year 
of separation but all VA did was offer him ibuprofen.  He 
felt he could get his own ibuprofen so he did not return.  He 
stated that his condition had been ongoing and worsening 
since discharge.  The current diagnosis was a rotator cuff 
tear, the same as in service.  He testified that all 
diagnoses had been muscle weakness in the right shoulder and 
doctors had directly linked his problem to his accident in 
service.  He stated that the doctors who had found a link had 
not reviewed his service medical records.  He complained that 
the March 1983 VA examination was insufficient because he was 
having a good day when he was examined.  The veteran 
testified that he had had X-rays but no magnetic resonance 
imaging spectroscopies (MRI).  The Metro Hospital found 
arthritis in his shoulder.  A VA nurse practitioner called it 
degenerative joint disease.  He did not have a dislocation, 
just pain.  He took either Naprosyn or ibuprofen.  His 
symptoms included swelling, inflammation, heat, pain and 
aches.  Some motions caused numbness.  He had pain down to 
his fingertips on some motions.  No one had given him a 
neurological diagnosis.  Sleeping in the wrong position and 
weather changes affected his shoulder. 

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case, the veteran has been recently treated 
for tendonitis/impingement of the right shoulder, and the 
evidence reflects right shoulder problems in service.  Thus, 
the first two requirements of a well-grounded claim have been 
satisfied.  The final requirement involves the need to 
establish a nexus between the present disorder and the 
injuries sustained in service.  In this regard, there are no 
medical opinions linking the veteran's right shoulder 
condition to his active service.

The Board has considered the veteran's statements and 
testimony and his friend's statement, as well as the medical 
evidence.  Although the veteran asserts that his residuals of 
a right shoulder injury were caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
Although he and his friend are competent to provide an 
account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  A 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette.  This is especially true in 
the present case since the veteran has testified that the in-
service diagnosis was a torn rotator cuff and the service 
medical records are negative for such a diagnosis, merely a 
physical therapy assessment of a possible rotator cuff 
injury.  Similarly, the private records are negative for a 
diagnosis of a torn rotator cuff.  Since there are no medical 
opinions linking any current right shoulder pathology to 
service the veteran's service connection claim is not well 
grounded and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for residuals of 
a right shoulder injury.  See Robinette v. Brown, 8 Vet.App. 
69, at 77-78 (1995).  Essentially, the veteran needs medical 
evidence establishing a causal link between his current right 
shoulder symptoms and his period of active service.


ORDER

The appeal of the issue of service connection for residuals 
of a right shoulder injury is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

